Opinion filed July 12, 2011




                                                             In The


    Eleventh Court of Appeals
                                                          __________

                                                  No. 11-11-00125-CV
                                                      __________

                    IN THE INTEREST OF C.R.B. AND K.G., CHILDREN


                                      On Appeal from the 106th District Court
                                              Dawson County, Texas
                                        Trial Court Cause No. 10-02-18316


                                       MEMORANDUM OPINION

         The children’s mother filed this appeal after an order was entered terminating her parental
rights. The parties have now filed in this court an agreed emergency motion to dismiss this
appeal for want of jurisdiction. The motion is signed by counsel for the mother, counsel for the
Texas Department of Family and Protective Services, and the attorney ad litem for the children.
In the motion, the parties agree that the underlying order of termination is void ab initio and that
there is no final, appealable order for this court to review. Pursuant to the parties’ request, we
dismiss the appeal. TEX. R. APP. P. 42.1.
         The agreed motion is granted, and the appeal is dismissed for want of jurisdiction.


July 12, 2011                                                                               PER CURIAM
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2

         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.